05/15/2020




      IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 20-0162


IN THE MATTER OF:

J.D.D., A.J.D., and M.T.D.,

      Youths in Need of Care.


                  ORDER GRANTING MOTION FOR
                    FIRST EXTENSION OF TIME


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant Mother is granted an extension of

time until June 23, 2020 to prepare, serve, and file her Opening Brief.

      No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            PAGE
                                                                               May1 15 2020